Title: To John Adams from Ray Greene, 19 February 1801
From: Greene, Ray
To: Adams, John



Sir—
Washington 19th. Feby 1801

Mr. Robert Greenleaf of East Greenwich in the state of Rhode Island &c. has expressed a disposition to serve in the Navy of the United States as Lieutenant of Marines, and has desired that I put to you my Opinion of his Qualifications, it is with Pleasure I remark that he has a fair moral Character, and I consider him possessed of the Qualifications necessary for the proper discharge of the duties of the Place, and that should the Appointment be conferred upon him, he would exert himself for performing the Requirements of it with Honor and Fidelity—
with very respectful Consideration / I have the Honor to be / Sir / yr. obt. ser.

Ray Greene